HARRY T. EDWARDS, Circuit Judge,
concurring:
I agree with the holding that, “[s]ince the company whose operations were approved by [the Commission’s] adjudication has abandoned its business, the dispute between the competitors of that company and the Commission regarding the lawfulness of the approval is now moot.” I also agree that, because the order of the Commission has been mooted pending appeal, we must vacate the declaratory ruling here under review. A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329, 82 S.Ct. 337, 340, 7 L.Ed.2d 317 (1961); Tennessee Gas Pipeline Co. v. FPC, 606 F.2d 1373, 1380-83 (D.C.Cir.1979).
Given the present posture of this case, I find it unnecessary to ponder the abstract question whether a petitioner has standing to challenge an agency action on the basis of the “precedential effect of the agency’s rationale in later adjudications.” This question is not before us and, therefore, no answer is warranted.